



EXHIBIT 10.3



 
noodleslogoheadera01.jpg [noodleslogoheadera01.jpg]
   



April 1, 2020


Dave Boennighausen


Dear Dave:
Pursuant to your Employment Agreement dated as of September 21, 2017 with the
Company, you are entitled to receive a base salary as determined by the
Compensation Committee which is subject to increase as determined by the
Committee, but which may not be decreased below the level set forth in the
Employment Agreement (“Salary Protection”). Given the current crisis surrounding
Covid-19 and the recommendation of the Compensation Committee, you have agreed
to temporarily waive the Salary Protection provisions in your Employment
Agreement as is further reflected in the attached Unanimous Written Consent of
the Compensation Committee. By signing below, you are acknowledging you agree to
this temporary waiver.


 
 
Sincerely,
 
 
 
 
 
 
By:
/s/ MELISSA M. HEIDMAN
 
 
Name:
Melissa M. Heidman
 
 
Title:
Executive Vice President and General Counsel
 





Acknowledged by:
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Chief Executive Officer
 
 






